DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 23-31 and 36-37) in the reply filed on 4/26/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search Group I and Group III.  This is not found persuasive. The claims of Group III disclose the method of making, and thus, it overlaps with claims of Group I. However, the claims of Group III are directed to a method of treating, and this is patentably distinct invention requiring additional search in terms of 35 USC §112 (enablement; written description) in addition to art rejections. Burden consists not only of specific searching of classes and subclasses, but also of searching multiple databases for foreign references and literature searches. Burden also resides in the examination of independent claim sets for clarity, enablement and double patenting issues. Searching the instant patentably distinct inventions would, in fact, impose a serious burden on the examiner. If applicants admit on the record that Groups I and III are obvious over one another, the Groups will be rejoined, since a single search would suffice for all Groups. 
The requirement is still deemed proper and is therefore made FINAL.
	


Specification
The disclosure is objected to because of the following informalities: The limitation in claim 29 directed to the steps of (a) and (b) is not disclosed in the instant specification. Particularly, there is no disclosure in the specification to a step of determining the hTERT negative polygenic status of the isolated MSCs, and (b) enriching the isolated MSCs to obtain hTERT negative and polygenic isolated MSCs.  
Similarly, claim 30 discloses the step of enriching the hTERT and polygenic isolated, enriched MSCs. There is no support for this limitation in the instant specification.
Appropriate correction is required.
It is noted that the parent case (15/326,213; now US PAT. No. 10,472,608) discloses the paragraphs to support the subject matter disclosed in claims 29-30 added during the prosecution. However, the specification of the instant application does not have the corresponding paragraphs.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 23-31 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,472,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘608 patent disclose a method of isolating mesenchymal stromal cells by pooling individual bone marrow samples from at least two genetically distinct donors to obtain a sample cell-pool and isolating mesenchymal stromal cells from the sample cell-pool, and thus, the resulting isolated mesenchymal stromal cells are identical to the mesenchymal stromal cell preparation claimed in the instant application. Therefore, the claims of the ‘608 patent render the claims of the instant application obvious.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-31 and 36-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition comprising a product of nature, a judicial exception, without significantly more. The claim(s) recite(s) bone marrow mesenchymal stem cells pooled from at least two genetically distinct donors. The claimed composition 
This judicial exception is not integrated into a practical application because the claims do not disclose any practical application of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount significantly more than the judicial exception because the claims only require isolated MSCs in the composition. The process steps which do not provide any structural limitation other than the isolated MSCs does not amount significantly more to the judicial exception. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 23-31 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuelsson et al. (2009, Cytotherapy; IDS ref.) as evidenced by Bernardo et al. (2007, Cancer Res.; IDS ref.).
Samuelsson et al. teach pooled human MSCs from several donors (two or three donors), generating higher and more stable suppression both in MLC and PHA-stimulated cultures (Fig. 3; p.134, 1st col., 1st full para.).
Claims 23-31 and 36-37 are product-by-process claims. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Therefore, the process steps of the claims do not determine the patentability of the product unless they provide structural limitations to the claimed product. In this case, the structure given by the process steps for the claimed MSC preparation are pooled bone marrow derived MSCs from at least two genetically distinct donors. Since the pooled MSCs of Samuelsson et al. are derived from bone marrow MSCs (p.129, Methods) of healthy subjects, the MSCs of Samuelsson et al. would be the same as the claimed product.
Regarding claim 26, the limitation is directed to the process step, and the sample being bone marrow mononuclear cell samples does not provide any structure to the claimed product. Samuelsson et al. teach MSCs are derived from bone marrow MNC (p.130, 2nd col., 1st para.).
nd col., 1st par.). Samuelsson et al. also teach the storage of MSCs in +8°C for 30 min and mixing with freezing media and stored at -70°C (p.130, Cell freezing procedure).
Regarding claim 29 directed to the steps of determining and enriching hTERT negative and polygenic MSCs, the steps provide the structure of MSCs being hTERT negative. It is known in the art that MSCs are inherently negative for hTERT according to Bernardo et al. (see entire document), and thus, the MSCs of Samuelsson et al. are inherently hTERT-negative, and since they are pooled, they are pooled from multiple donors and thus, polygenic.
Regarding claim 30 directed to the surface marker expression (i.e. CD73, CD90, CD105, etc.), Samuelsson et al. teach that BM MNC are stored frozen, and thawed for culturing MNCs and adherent mesenchymal stem cells (MSCs) having >90% positive for CD29, CD44, CD73, CD90, CD105 and CD166 but >95% negative for CD14, CD34 and CD45 (p.130, Methods: MSC cultures).
Regarding claim 37 directed to the step of culturing, the limitation is directed to the process step which does not provide any structure to the claimed product. Therefore, the limitation does not provide patentable weight in determining patentability of the claimed product. Samuelsson et al. teach a culturing step (p.130, Methods: MSC cultures).
. 

Claim(s) 23-31 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal et al. (WO 2011/064733; IDS ref.) as evidenced by Bernardo et al. (supra)
The instant claims are interpreted as a MSC preparation comprising bone marrow-derived MSCs from multiple genetically distinct donors; wherein the MSCs are hTERT negative; positive for the listed markers or negative for the listed markers in claim 30; wherein the MSCs are human.
Pal et al. teach a pooled population of MSCs from 2, 3, 4, 5 or more donors (p.10, WCB preparation).
As discussed above, the product-by-process limitations of the instant claims are considered only for the structure provided by the process steps (i.e. steps of claim 23 and the limitations directed to the steps). Nevertheless, Pal et al. teach bone marrow MNC (p. 9), culturing and storing (p.21, Example 5), etc. 
Pal et al. teach that the adult human MSCs derived from multiple donors are more than 80% positive for CD73, CD90, CD105 and less than 10% positive for CD14, CD34, CD45, and HLA-DR (p.23, Example 10).
Regarding claim 29, the process steps are not considered to provide structural limitation other than the MSCs are hTERT negative. While Pal et al. do not teach the limitation, however, it is known in the art that MSCs are inherently negative for hTERT according to Bernardo et al. (see entire document), and thus, the MSCs of Pal et al. are 
Thus, the reference anticipates the claimed subject matter. 

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAEYOON KIM/Primary Examiner, Art Unit 1632